Remand and Opinion Filed November 1, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00163-CV

   RICHARD BROCK COMPTON, IVY CREEK INVESTMENTS, LTD.,
           MINERAL POINT HOLDING CO., LLC, AND
            KAZOKU INVESTMENTS LTD., Appellants

                                        V.

             KELLY MARIE HOGLUND COMPTON, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-25368

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                        Opinion by Justice Pedersen, III
      Before the Court is the parties’ joint motion to render judgment pursuant to

settlement agreement and either Texas Rule of Appellate Procedure 42.1(a)(2)(A)

or 42.1(a)(2)(B). See TEX. R. APP. P. 42.1(a)(2). Pursuant to rule 42.1(a)(2)(B), we

grant the motion, set aside the trial court’s December 14, 2020 order without regard
to the merits, and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See id. 42.1(a)(2)(B).


                                          /Bill Pedersen, III//
210163f.p05                               BILL PEDERSEN, III
                                          JUSTICE




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

RICHARD BROCK COMPTON,                      On Appeal from the 256th Judicial
IVY CREEK INVESTMENTS,                      District Court, Dallas County, Texas
LTD., MINERAL POINT                         Trial Court Cause No. DF-18-25368.
HOLDING CO., LLC, AND                       Opinion delivered by Justice
KAZOKU INVESTMENTS LTD.,                    Pedersen, III, Justices Osborne and
Appellants                                  Reichek participating.

No. 05-21-00163-CV         V.

KELLY MARIE HOGLUND
COMPTON, Appellee

      In accordance with this Court’s opinion of this date, we SET ASIDE, without
regard to the merits, the trial court’s December 14, 2020 “Order Granting Kelly
Compton’s Second Amended Motion to Enforce Partial Mediated Settlement
Agreement by Appointing Third Party to Effectuate Distribution of Assets” and
REMAND the case to the trial court for rendition of judgment in accordance with
the parties’ settlement agreement.

      Subject to the parties’ agreement, we ORDER that appellee Kelly Marie
Hoglund Compton recover her costs, if any, of this appeal from appellants Richard
Brock Compton, Ivy Creek Investments, Ltd., Mineral Point Holding Co., LLC, and
Kazoku Investments Ltd.


Judgment entered this 1st day of November, 2021.




                                      –3–